Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                                Oct 29 2014, 9:36 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                                     ATTORNEYS FOR APPELLEE:

TIMOTHY J. BURNS                                            GREGORY F. ZOELLER
Indianapolis, Indiana                                       Attorney General of Indiana

                                                            CHRISTINA D. PACE
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

MAURICIO REYES-FLORES,                              )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )   No. 49A02-1404-CR-275
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE MARION SUPERIOR COURT
                            The Honorable Gary L. Miller, Judge
                             Cause No. 49G21-1301-CM-1451


                                         October 29, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                        Case Summary

       Mauricio Reyes-Flores (“Reyes-Flores”) appeals his conviction for Invasion of

Privacy, as a Class A misdemeanor.1 We affirm.

                                              Issue

       Reyes-Flores presents one issue for review: whether the evidence is sufficient to

support his conviction for invasion of privacy.

                                Facts and Procedural History

       On September 20, 2012, Marion Superior Court 1 entered, as a condition of pre-trial

release in a separate case, a no-contact order that prohibited Reyes-Flores from having any

contact with his ex-wife, Juana Rubio (“Rubio”).

       On January 6, 2013, Rubio and her friend Juana Cruzzapata (“Cruzzapata”) went to a

self-service laundry facility in west Indianapolis. After loading the washing machines with

their laundry, the pair stepped outside to return the detergent to Cruzzapata’s car. While they

were outside, Reyes-Flores arrived and parked his car a few spaces away. Reyes-Flores got

out of his car, looked at Rubio, and started to laugh. Rubio re-entered the building. Reyes-

Flores followed her in.

        Aware of the no-contact order, and distressed by Reyes-Flores’s presence, Rubio

called the police. When officers from the Indianapolis Metropolitan Police Department

arrived, Reyes-Flores was inside the facility doing laundry and sitting approximately twenty




1
 Ind. Code § 35-46-1-15.1(5) (2013). Because Reyes-Flores committed his crime in 2013, we apply the
version of the substantive criminal statute in effect at that time.

                                                2
feet away from Rubio. After interviewing Rubio and Reyes-Flores, the police arrested

Reyes-Flores.

       On January 6, 2013, Reyes-Flores was charged with Invasion of Privacy, as a Class A

misdemeanor. A bench trial was held on March 26, 2014, at the conclusion of which Reyes-

Flores was found guilty. He now appeals.

                                  Discussion and Decision

       Our standard of review for sufficiency of the evidence claims is well settled. We

consider only the evidence and reasonable inferences supporting the judgment. Bailey v.

State, 907 N.E.2d 1003, 1005 (Ind. 2009). We do not reweigh evidence or judge the

credibility of witnesses. Id. We will affirm the conviction “if there is substantial evidence of

probative value such that a reasonable trier of fact could have concluded the defendant was

guilty beyond a reasonable doubt.” Id.

       Pursuant to Indiana Code section 35-33-8-3.2, a court may impose upon a defendant,

as a condition of pretrial release, certain enumerated requirements and conditions designed to

assure the defendant’s appearance at legal proceedings and the public’s physical safety.

Included among these conditions is that a court may require a defendant to refrain from any

direct or indirect contact with an individual. I.C. § 35-33-8-3.2(4).

       Under Indiana Code section 35-46-1-15.1(5), a person who knowingly or intentionally

violates a no-contact order issued as a condition of pretrial release commits invasion of

privacy.




                                               3
         On September 20, 2012, Marion Superior Court 1 issued the following no-contact

order:

         1. The defendant [Reyes-Flores] is ordered to have no contact with:

            Juana Castillo-Rubio

            in person, by telephone or letter, through an intermediary, or in any other
            way, directly or indirectly, except through an attorney of record, while
            released from custody pending trial. This includes, but is not limited to,
            acts of harassment, stalking, intimidation, threats, and physical force of any
            kind.

(State’s Exhibit 1.)

         The State charged that Reyes-Flores “did knowingly violate an order of protection,

that is: A no contact order issued as a condition of pretrial release; which was issued to

protect Juana Rubio, and furthermore, did so by engaging in the following conduct: went into

a business and/or stayed in it knowing she was there.” (App. at 19.)

         The evidence shows that Reyes-Flores arrived at the laundry facility after Rubio began

doing her laundry. Both Rubio and Cruzzapata testified that when Reyes-Flores arrived in

the parking lot, he looked at them and started laughing. Although he was aware of Rubio’s

presence at that point, he followed her into the building. He then proceeded to sit within

twenty feet of Rubio while she did her laundry. He remained there until the police arrived.

         At trial, Reyes-Flores testified that he knew of the no-contact order, but that he did not

know Rubio was in the building until the police pointed her out. He therefore argues that

“[t]he record does not demonstrate a knowing violation of the order and fails for a lack of

sufficient evidence.” (Appellant’s Br. at 7.) On appeal, we do not reweigh evidence, and we


                                                 4
consider only the evidence that supports the judgment. Bailey, 907 N.E.2d at 1005. The

evidence that favors the judgment is that Reyes-Flores followed Rubio into the building after

he became aware of her presence. Therefore, there was sufficient evidence to convict Reyes-

Flores of invasion of privacy for knowingly violating the no-contact order.

                                        Conclusion

       There was sufficient evidence to convict Reyes-Flores of invasion of privacy.

       Affirmed.

NAJAM, J., and PYLE, J., concur.




                                             5